     Case 1:20-cv-01376-NONE-SAB Document 1 Filed 09/30/20 Page 1 of 10

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Email: nick@wajdalawgroup.com
     Attorney for Plaintiff
 6

 7
                               UNITED STATES DISTRICT COURT
 8                            EASTERN DISTRICT OF CALIFORNIA

 9

10    KEVIN SCHRUBB, Jr.                          Case No.

11                     Plaintiff,                 COMPLAINT FOR DAMAGES

12           v.                                   1. VIOLATION OF THE TELEPHONE
                                                  CONSUMER PROTECTION ACT, 47 U.S.C.
13                                                §227 ET SEQ.
      VEROS CREDIT, LLC
14                                                2. VIOLATION OF THE ROSENTHAL FAIR
                       Defendant.                 DEBT COLLECTION PRACTICES ACT,
15                                                CAL. CIV. CODE §1788 ET SEQ.

16                                                DEMAND FOR JURY TRIAL

17

18                                           COMPLAINT

19          NOW comes KEVIN SCHRUBB, Jr. (“Plaintiff”), by and through his undersigned attorney,
20   complaining as to the conduct of VEROS CREDIT, LLC. (“Defendant”) as follows:
21
                                        NATURE OF THE ACTION
22
        1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection Act
23
     (“TCPA”) under 47 U.S.C. § 227 et seq. and the Rosenthal Fair Debt Collection Practices Act
24

25   (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for Defendant’s unlawful conduct.

26

27

28
                                                    1
     Case 1:20-cv-01376-NONE-SAB Document 1 Filed 09/30/20 Page 2 of 10

 1                                        JURISDICTION AND VENUE
 2       2. This action arises under, and is brought, pursuant to the TCPA. Subject matter jurisdiction
 3
     is conferred upon this Court by 47 U.S.C. §227, 28 U.S.C. §§1331 and 1337, as the action arises
 4
     under the laws of the United States.
 5
         3. Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
 6

 7       4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

 8   in the Eastern District of California and a substantial portion of the events, or omissions giving rise

 9   to the claims, occurred within the Eastern District of California.
10
                                                    PARTIES
11
         5. Plaintiff is a consumer, over the age of 18, and resides in Fresno, California.
12
         6. Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
13
         7. Defendant is engaged in the business of offering automobile loans and collecting, or
14

15   attempting to collect, directly or indirectly, debts owed, or due, using the mail and telephone, from

16   consumers across the country, including consumers located in the State of California. Defendant’s
17   primary place of business is in Santa Anna, California.
18
         8. Defendant is a “person” as defined by 47 U.S.C. § 153(39).
19
         9. Defendant acted through its agents, employees, officers, members, directors, heirs,
20
     successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
21

22   relevant to the instant action.

23                                 FACTS SUPPORTING CAUSES OF ACTION

24       10. In recent years, Plaintiff and his former fiancé, “Vanessa,” purchased a vehicle (“subject
25   vehicle”).
26
         11. In connection with the vehicle purchase, Plaintiff and Vanessa obtained a loan from
27
     Defendant (“subject debt”).
28
                                                         2
     Case 1:20-cv-01376-NONE-SAB Document 1 Filed 09/30/20 Page 3 of 10

 1         12. Plaintiff and Vanessa generally made timely payments against the subject debt.1
 2         13. Subsequently, Plaintiff and Vanessa ended their relationship and Vanessa kept the vehicle.
 3
           14. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and
 4
     operator of the cellular phone ending in 5726. Plaintiff is and always has been financially
 5
     responsible for the cellular phone and its services.
 6

 7         15. In our about June 2020, Plaintiff began receiving calls to his cellular phone ending in 5726

 8   from Defendant.

 9         16. In the calls that Plaintiff answered, Plaintiff experienced a noticeable pause, lasting
10
     approximately three seconds, before Defendant’s representative came on the line.
11
           17. In June 2020, Plaintiff answered such a call from Defendant. In said call, Defendant
12
     informed Plaintiff that Defendant was calling to collect on the subject debt. Plaintiff informed
13
     Defendant that he and Vanessa had ended their relationship and that Vanessa kept the subject
14

15   vehicle. In this call, Plaintiff asked for the calls from Defendant to cease, and instead, Plaintiff

16   asked for any communication to be mailed to him.
17         18. Despite Plaintiff’s demand, Defendant continued to relentlessly place phone calls to
18
     Plaintiff’s cellular phone.
19
           19. Defendant continued to call Plaintiff on his cellular phone through June and July 2020.
20
           20. On July 29, 2020, Plaintiff answered a call from Defendant while he was attending a
21

22   memorial service for his son who passed away two years prior. In this call, Plaintiff explained that

23   he was at a memorial service for his son and Defendant’s representative responded by asking how

24   Plaintiff would like to make payment. Plaintiff then disconnected the call.
25         21. On July 29, 2020, Defendant again called Plaintiff approximately 30 minutes after the
26
     above call. In this call, Plaintiff told Defendant to “stop calling.”
27

28   1
         Upon information and belief, the approximate amount of the current debt is $7,900.00
                                                                 3
     Case 1:20-cv-01376-NONE-SAB Document 1 Filed 09/30/20 Page 4 of 10

 1       22. However, Defendant continued calling Plaintiff. Frustrated, in at least one or more phone
 2   conversations, Plaintiff requested to speak to a supervisor. Once connected to a supervisor, Plaintiff
 3
     would explain the numerous calls he has received, but Plaintiff would simply get the “runaround.”
 4
         23. Plaintiff has received numerous phone calls to his cellular phone from Defendant. Plaintiff
 5
     has answered many calls from Defendant and has repeatedly asked for the calls to cease, but
 6

 7   Plaintiff’s demands continued to fall on deaf ears.

 8       24. Defendant continued to call Plaintiff on his cellular phone through August and September

 9   2020.
10
         25. Plaintiff believes that he has received no less than one hundred (100) calls from Defendant
11
     to his cellular phone since the first time he asked for the calls to stop.
12
         26. Plaintiff believes he may have received hundreds of calls from Defendant to his cellular
13
     phone since the first time he asked for the calls to stop.
14

15       27. Moreover, Defendant would call Plaintiff multiple times a day and from different phone

16   numbers.
17       28. Recent examples of calls from Defendant to Plaintiff’s cellular phone include, but are not
18
     limited to, the following: From Defendant’s phone number, 559-472-7892, Defendant called
19
     Plaintiff on September 17, 2020 at 2:38 pm, on September 15, 2020 at 5:07 pm, on September 14,
20
     2020 at 12:57 pm, and on September 11, 2020 at 4:19 pm; from Defendant’s phone number 559-
21

22   765-0641, Defendant called Plaintiff on September 17, 2020 at 8:39 am, on September 15 at 11:54

23   am, on September 11, 2020 at 10:19 am, on September 10, 2020 at 8:58 am, and on August 16,

24   2020 at 11:03 am;
25       29. Additional recent examples of calls from Defendant to Plaintiff’s cellular phone included,
26
     but are not limited to, the following: From Defendant’s phone number 559-862-4287, Defendant
27
     called Plaintiff on September 16, 2020 at 1:57 pm, on September 15, 2020 at 10:14 am, on
28
                                                         4
     Case 1:20-cv-01376-NONE-SAB Document 1 Filed 09/30/20 Page 5 of 10

 1   September 13, 2020 at 10:54 am, on September 11, 2020 at 8:34 am, and on September 9, 2020 at
 2   10:47 am; from Defendant’s phone number 855-332-9461, Defendant called Plaintiff on September
 3
     14, 2020 at 3:36 pm, on September 11, 2020 at 5:44 pm, and on September 20, 2020 at 3:22 pm;
 4
     from Defendant’s phone number 559-765-0769, Defendant called Plaintiff on September 17, 2020
 5
     at 11:31 am, on September 15, 2020 at 12:05 pm, on September 11, 2020 at 1:25 pm, on September
 6

 7   10, 2020 at 11:16 am, and on August 17, 2020 at 9:42 am and 9:41 am;

 8      30. Additional recent examples of calls from Defendant to Plaintiff’s cellular phone include,

 9   but are not limited to, the following: From Defendant’s phone number 855-777-0279, Defendant
10
     called Plaintiff on August 19, 2020 at 10:15 am; from Defendant’s phone number 559-940-6208,
11
     Defendant called Plaintiff on August 15, 2020 at 8:01 am and on August 19, 2020 at 8:02 am; from
12
     Defendant’s phone number 559-472-7928, Defendant called Plaintiff on September 16, 2020 at
13
     11:25 am, September 15, 2020 at 8:28 am, September 12, 2020 at 8:25 am, September 10, 2020 at
14

15   5:33 pm, and September 9, 2020 at 8:20 am; from Defendant’s phone number 559-719-6838,

16   Defendant called Plaintiff on August 19, 2020 at 5:19 pm and on August 18, 2020 at 10:16 am.
17      31. Defendant has also left many voicemails on Plaintiff’s cellular phone. In these voicemails,
18
     Plaintiff noted an approximate three-second paused between the time the voice mail message begins
19
     playing and the time Defendant’s representative begins to speak.
20
        32. Defendant’s calls to Plaintiff’s cellular phone continue today.
21

22      33. Frustrated over Defendant’s conduct, Plaintiff was forced to retain counsel.

23      34. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

24   limited to: invasion of privacy, aggravation that accompanies collection telephone calls, emotional
25   distress, increased risk of personal injury resulting from the distraction caused by the never-ending
26
     calls, increased usage of his telephone services, loss of cellular phone capacity, diminished cellular
27

28
                                                        5
     Case 1:20-cv-01376-NONE-SAB Document 1 Filed 09/30/20 Page 6 of 10

 1   phone functionality, decreased battery life on his cellular phone, and diminished space for data
 2   storage on his cellular phone.
 3
                 COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 4
        35. Plaintiff repeats and realleges paragraphs 1 through 34 as though fully set forth herein.
 5
        36. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their
 6

 7   cellular phone using an automatic telephone dialing system (“ATDS”) and pre-recorded messages

 8   without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

 9   which has the capacity...to store or produce telephone numbers to be called, using a random or
10
     sequential number generator; and to dial such numbers.”
11
        37. Defendant used an ATDS in connection with its communications directed towards
12
     Plaintiff’s cellular phone. During answered calls from Defendant, Plaintiff experienced a noticeable
13
     pause lasting approximately three seconds in length before connecting to a live representative.
14

15      38. In the voicemails Plaintiff received from Defendant, he also noted an approximately three-

16   second pause between the time the voicemail began to play and the time a live representative began
17   to speak.
18
        39. Moreover, the nature and frequency of Defendant’s calls point to use of an ATDS.
19
        40. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular phone
20
     using an ATDS without his consent. Any consent prior consent that Plaintiff may have given to
21

22   Defendant was explicitly revoked by Plaintiff’s repeated demands that Defendant cease contacting

23   him.

24      41. The calls placed by Defendant to Plaintiff were regarding business transactions and not for
25   emergency purposes as defined by the TCPA under 47 U.S.C. § 227(b)(1)(A)(i).
26
        42. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for
27
     at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA
28
                                                       6
     Case 1:20-cv-01376-NONE-SAB Document 1 Filed 09/30/20 Page 7 of 10

 1   should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise
 2   entitled to under 47 U.S.C. § 227(b)(3)(C).
 3
         WHEREFORE, Plaintiff, KEVIN SCHRUBB, Jr., respectfully requests that this Honorable
 4
     Court enter judgment in his favor as follows:
 5
         a. Declaring that the practices complained of herein are unlawful and violate the
 6          aforementioned statutes and regulations;
 7
         b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages pursuant
 8          to 47 U.S.C. §§ 227(b)(3)(B)&(C);

 9       c. Awarding Plaintiff costs;
10
         d. Enjoining Defendant from further contacting Plaintiff; and
11
         e. Awarding any other relief as this Honorable Court deems just and appropriate.
12

13         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
14       43. Plaintiff restates and realleges paragraphs 1 through 34 as though fully set forth herein.
15       44. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
16
         45. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)
17
     and (f).
18
         46. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
19

20              a. Violations of RFDCPA § 1788.17

21       47. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17, states that “Notwithstanding any other

22   provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
23
     comply with the provisions of Section 1692b to 1692j [of the Fair Debt Collection Practices Act
24
     (“FDCPA”)], inclusive of, and shall be subject to the remedies in Section 1692k of, Title 15 of the
25
     United States Code.”
26

27

28
                                                        7
     Case 1:20-cv-01376-NONE-SAB Document 1 Filed 09/30/20 Page 8 of 10

 1                      i. Violations of the FDCPA §1692d and §1692d(5)
 2      48. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in
 3
     any conduct the natural consequence of which is to harass, oppress, or abuse any person in
 4
     connection with the collection of a debt.”
 5
        49. The FDCPA, pursuant to 15 U.S.C. §1692d(5) further prohibits, “causing a telephone to
 6

 7   ring or engaging any person in telephone conversation repeatedly or continuously with intent to

 8   annoy, abuse, or harass any person at the called number.”

 9      50. Defendant violated §1692d, when, on July 29, 2020, Defendant called Plaintiff and insisted
10
     on payment after Plaintiff informed Defendant that he was at his son’s memorial service. Defendant
11
     violated §1692d again when it called Plaintiff only 30 minutes later. Such conduct is harassing,
12
     oppressive, and abusive.
13
        51. Defendant violated §1692 d and d(5) when it repeatedly called Plaintiff after being notified
14

15   to stop. This behavior of systematically calling Plaintiff’s phone in spite of his demands was

16   harassing and abusive. The frequency and nature of the calls show that Defendant willfully ignored
17   Plaintiff’s pleas with the goal of annoying and harassing Plaintiff.
18
                            ii. Violations of the FDCPA § 1692e
19
        52. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
20
     deceptive, or misleading representation or means in connection with the collection of any debt.”
21

22      53. In addition, this section enumerates specific violations, such as:

23              “The use of any false representation or deceptive means to collect or attempt to
                collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
24              §1692e(10).

25      54. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or
26   attempt to collect the subject debt. In spite of the fact that Plaintiff repeatedly demanded that it
27
     stop contacting him, Defendant continued to contact Plaintiff from multiple phone numbers.
28
                                                        8
     Case 1:20-cv-01376-NONE-SAB Document 1 Filed 09/30/20 Page 9 of 10

 1   Defendant’s conduct, in calling Plaintiff from multiple phone numbers after he asked for the calls
 2   to stop, is a deceptive means employed by Defendant to call Plaintiff to collect on the subject debt.
 3
     Moreover, through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal
 4
     ability to contact him after he repeatedly asked for the calls to stop.
 5
                            iii. Violations of FDCPA § 1692f
 6

 7      55. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or

 8   unconscionable means to collect or attempt to collect any debt.”

 9      56. Defendant violated §1692f when it attempted to collect on the subject debt by repeatedly
10
     calling Plaintiff after being notified to stop. Attempting to coerce Plaintiff into payment by placing
11
     voluminous phone calls without his permission is both unfair and unconscionable. The means
12
     employed by Defendant only served to worry and confuse Plaintiff.
13
        57. Defendant violated §1692f, when, on July 29, 2020, Defendant called Plaintiff and insisted
14

15   on payment after Plaintiff informed Defendant that he was at his son’s memorial service. Defendant

16   violated §1692f again when it called Plaintiff only 30 minutes later.              Such conduct is
17   unconscionable.
18
        58. Defendant willfully and knowingly violated the RFDCPA. Defendant continued to call
19
     Plaintiff’s cellular phone after Plaintiff repeatedly asked it to stop contacting him. Defendant’s
20
     willful and knowing violations of the RFDCPA should trigger this Honorable Court’s ability to
21

22   award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ. Code §

23   1788.30(b).

24      59. As plead in paragraph 34, Plaintiff has been harmed and suffered damages as a result of
25   Defendant’s illegal actions.
26
             WHEREFORE, Plaintiff, KEVIN SCHRUBB, Jr., respectfully requests that this
27
     Honorable Court enter judgment in his favor as follows:
28
                                                         9
     Case 1:20-cv-01376-NONE-SAB Document 1 Filed 09/30/20 Page 10 of 10

 1       a. Declare that the practices complained of herein are unlawful and violate the aforementioned
            statute;
 2

 3       b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);

 4       c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
            1788.30(b);
 5
         d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
 6          § 1788.30(c);
 7
         e. Enjoining Defendant from further contacting Plaintiff; and
 8
         f. Award any other relief as the Honorable Court deems just and proper.
 9

10

11       Dated: September 30, 2020                Respectfully submitted,
12
                                                  By: /s/ Nicholas M. Wajda
13                                                Nicholas M. Wajda
                                                  WAJDA LAW GROUP, APC
14                                                6167 Bristol Parkway
                                                  Suite 200
15                                                Culver City, California 90230
16                                                Telephone: (310) 997-0471
                                                  Email: nick@wajdalawgroup.com
17

18

19

20

21

22

23

24

25

26

27

28
                                                     10
